internal_revenue_service number release date date cc el gl br2 gl-810114-99 uiln memorandum for southern california district_counsel from kathryn a zuba chief branch general litigation subject unenrolled poa before appeals offer_in_compromise this responds to you request for advice dated date in the above referenced case this document is not to be cited as precedent legend taxpayers year sec_1 - date a date b issues can an unenrolled_return_preparer with a valid power_of_attorney sign an appeal of a rejected offer_in_compromise oic on behalf of a taxpayer is the statute_of_limitations for collection set forth in sec_6502 suspended as a result of such an appeal conclusions an unenrolled_return_preparer is not authorized to sign an appeal of a rejected offer_in_compromise on behalf of a taxpayer however the office of appeals has made a decision to consider such appeals as pending and to allow the taxpayer to perfect the appeal during the appeal process because such an appeal is considered pending for purposes of sec_6331 the statute of statute_of_limitations under sec_6502 remains suspended during the appeal process background according to your request for advice the facts relevant to this inquiry are as follows the taxpayers were assessed additional income taxes for gl-810114-99 year through the taxpayers executed a form_2848 power_of_attorney poa authorizing an unenrolled_return_preparer to represent them before the service for the years at issue the unenrolled_return_preparer is not an attorney certified_public_accountant cpa enrolled_agent or an enrolled_actuary as defined in treasury circular no c f_r part see also sec_601_502 the taxpayers submitted an offer_in_compromise for the year sec_1 and on the grounds of doubt as to collectibility in a letter dated date a the service rejected the taxpayer’s offer because the amount offered was less than the service’s maximum collection potential the rejection letter contained instructions on how to protest the rejection of the offer to the office of appeals in relevant part the rejection letter provided as follows you must sign the protest stating that it is true under penalties of perjury as follows under penalties of perjury i declare that i have examined the facts stated in this protest including any accompanying documents and to the best of my knowledge and belief they are true correct and complete if your representative prepares and signs the protest for you he or she may substituted a declaration stating that he or she submitted the protest and accompanying documents and whether he or she knows personally that the facts stated in the protest and accompanying documents are true and correct a copy of the rejection letter containing the above language was also sent to the unenrolled_return_preparer in a letter dated date b the unenrolled_return_preparer appealed the rejection of the taxpayers’ offer_in_compromise the appeal was not signed by the taxpayers the local office of appeals is inclined to return the taxpayers’ appeal and to request that the appeal be resubmitted by the taxpayers or a person authorized to represent the taxpayers before the office of appeals the office of appeals believes that an offer please note that in addition to the appeal not being signed by the taxpayer it also included years for which the unenrolled_return_preparer did not have a valid power_of_attorney gl-810114-99 signed by an unenrolled_return_preparer or another person not authorized to practice before the office of appeals is invalid and thus that the statute_of_limitations on collection is not suspended during the time such an appeal is pending with the office of appeals law analysis issue treasury_department circular no codified in c f_r part sets forth rules governing the practice of taxpayers’ representatives before the internal_revenue_service service only certain individuals are authorized to practice before the service c f_r these are attorneys certified public accountants cpa enrolled agents and enrolled actuaries id an unenrolled_return_preparer is any individual not otherwise eligible to practice before the service who wishes to exercise the privilege of limited practice before the service see revproc_81_38 c f_r part section the acts which an unenrolled_return_preparer may perform under a power_of_attorney are limited to representation of a taxpayer before revenue agents and examining officers of the examination_division in the offices of district_director with respect to the tax_liability of the taxpayer for the taxable_year or period covered by a return prepared by the unenrolled_return_preparer sec_601_502 c f_r c viii see also internal_revenue_manual handbook hb part initially the department of treasury issued its regulations authorizing limited practice by unenrolled return preparers to relieve the burden on taxpayers who because they have not sought professional representation would otherwise have to personally appear before revenue agents to resolve disputes at the examination level and to facilitate the resolution of tax disputes at the lowest possible level see news_release a-447 date the authority of unenrolled return preparers has remained limited to practice at the examination level consequently an unenrolled_return_preparer may not represent or correspond as the taxpayer’s representative before either the collection_division the office of appeals the taxpayer_advocate or the officials in the national_office see revproc_81_38 as printed in publication rev moreover an unenrolled_return_preparer is generally prohibited from signing any documents on behalf of a taxpayer see form_2848 power_of_attorney and declaration of representative these include but are not limited to waivers of the statutory period of limitations on assessment or collection and closing agreements with respect to a tax_liability or specific matter revproc_81_38 enrolled actuaries are authorized to practice before the service with respect to only certain issues see c f_r d gl-810114-99 an unenrolled_return_preparer therefore may not execute an offer_in_compromise on behalf of a taxpayer or represent the taxpayer before the collection_division of the service likewise he may not represent or correspond as the taxpayer’s representative before the office of appeals thus while an unenrolled_return_preparer with a valid power_of_attorney may attend appeals conferences with the taxpayer as a witness or to help explain how a return was prepared he may not advocate or sign any documents on behalf of a taxpayer this includes an appeal of a rejected offer_in_compromise while the service’s current procedures governing appeals of rejected offers in compromise require the taxpayer or a recognized representative to sign an appeal of a rejected offer_in_compromise we have been informed by the office of appeals that it is the appeal’s administrative policy to consider an appeal even if the signature requirement has not been met in other words if an appeal is filed on behalf of a taxpayer by an individual with a valid power_of_attorney ie an individual whom the taxpayer designated to act as an attorney-in-fact on the taxpayer’s behalf the office of appeals will consider such an appeal and will allow the taxpayer to cure the defect during the appeal process once the taxpayer cures the defect by signing the appeal the appeal will be considered on its merits by the office of appeals issue while the service prescribes the mode for filing an appal of a rejected offer_in_compromise the statute prescribes the time frame during which an appeal must be filed in order for the statute_of_limitations on collection to be suspended by operation of sec_6331 the statute_of_limitations on collection is suspended during the period the offer_in_compromise is pending with the service and if such offer is rejected for days thereafter the period continues to be suspended if an appeal of a rejection of the offer is filed within days from the date of the rejection sec_6331 thus while the office of appeals may consider a taxpayer’s appeal of a rejected offer_in_compromise even if such appeal is filed outside of the 30-day period prescribed by the statute the statute_of_limitations on collection is not suspended unless the appeal was filed within days of the rejection of the offer in the present case the letter rejecting the taxpayers’ proposed offer_in_compromise is dated date a the appeal filed on the taxpayers’ behalf by the unenrolled_return_preparer is dated date b accordingly the collection_period is not suspended and the service may levy on the taxpayers’ assets to collect the unpaid taxes furthermore since the taxpayers did not file an appeal within the prescribed time period the office of it is evident from your inquiry that this policy has not been adequately communicated to the appeals officers in the field offices accordingly we will work with the national_office of appeals on revising the internal_revenue_manual and other necessary documents to clearly provide when an appeal is considered pending for purposes of sec_6331 gl-810114-99 appeals is not required to consider the taxpayers’ appeal hazards other considerations if the appeal of the rejected offer_in_compromise was timely under the statute the collection_period would not be suspended with respect to the years not covered by the power_of_attorney thus even in conclusion form_2848 form_656 and the applicable internal_revenue_manual provisions be revised to clearly provide the limited scope of the authority of an unenrolled_return_preparer in addition service personnel and taxpayers should be advised of the taxpayers’ right to be represented and of the limits of that representation and that those rights and limits must be respected both by the taxpayers and the service we recommend that this advice was coordinated with the office of the associate chief_counsel general legal services if you have any comments or questions please contact the attorney assigned to this matter pincite-3620 cc
